Hooker, J.
The defendant is a suburban electric line, whose road has been built and is run under and by virtue of ordinances and resolutions adopted by the respective councils and township boards of the several cities, villages, and townships through which the road has been constructed. These ordinances and resolutions are not uniform. The city of Ypsilanti fixed the rate of fare at 5 cents within the city limits. In the township of Ypsilanti the power to regulate fares is reserved to the township, with a minimum of 10 cents within the township limits. Yan Burén township required that the rate for any distance within the township should not exceed 5 cents, and outside of that township the rate should not exceed 2 cents a mile. In Canton township the rate within the township of Canton for any distance should not exceed 5 cents, and for any distance outside the township it should not exceed 2 cents a mile. In Nankin township the rate for any distance in the township should not exceed 5 cents, and for any distance outside the township it should not exceed 2 cents a mile. The ordinance of the village of Wayne provided that defendant should he entitled to charge at the rate of l£ cents per mile (except as thereinafter provided) for the carriage of any single passenger for a continuous trip between any two points on its line between the cities of Detroit & Ann Arbor. It provided further that no fare for any distance should be less than 5 cents.
*618The plaintiff is a resident of the village of Wayne, and went from there to the city of Ypsilanti, a distance of 13 miles, upon defendant’s car. He rode upon a ticket purchased at defendant’s office in Wayne, for which he paid 20 cents. He knew that he might have bought a return ticket either at Wayne or Ypsilanti for the same price, but did not. On his return he took .the car at Ypsilanti city, but some little distance from the station. Upon announcing his destination to be Wayne, the conductor demauded 30 cents for fare, which plaintiff paid under protest, and subsequently brought this action in assumpsit to recover the excess of'10 cents. The justice rendered a judgment for 5 cents damages and costs in favor of the plaintiff, and this was affirmed at circuit upon certiorari. The case is before us upon writ of error.
The errors relied upon are stated as follows:
“First. That the justice erred in receiving in evidence the franchise of the village of Wayne for the purpose of fixing the rate of fare to be charged for the carriage of a passenger from the city of Ypsilanti, in the county of Washtenaw, and the village of Wayne, in the county of Wayne, or for any other purpose.
“Second. Because a passenger boarding a car at Ypsilanti cannot avail himself of a lower rate of fare provided in the franchise of the village of Wayne until he has reached Wayne.
“Third. Because the several franchises under which the road is operated between the city of Ypsilanti and the village of Wayne authorize the charge made in this case; and the fact that the plaintiff was a resident of the village of Wayne can make no 'difference.
“Fourth. Because it was the duty of the plaintiff to purchase a ticket at the office of the company, either at Wayne or Ypsilanti, where he says he knew tickets were sold for 20 cents, because he had bought them.
“Fifth. Because the judgment should have been for the defendant.”
The accompanying plat shows the course of defendant’s road.
The defendant’s counsel take the position that, under a rule of the company, persons not purchasing tickets *619(which can be procured at regular stations only) are charged the sum of the local fares of the cities, villages, and townships through which they are carried. ' In the case of Kissane v. Detroit, Ypsilanti & Ann Arbor Railway, 121 Mich. 175 (79 N. W. 1104), some of these questions were involved. In that case the plaintiff took the car in the township of Canton, with the intention of going to Detroit. He paid, under protest, 15 cents as fare to Inkster, claiming that he was entitled to go for 10 cents. Upon arriving at Inkster he tendered a ticket good for a ride from Inkster to Detroit, issued by defendant under a requirement of the township of Dearborn, costing



13 cents each in lots of five. This was refused by the conductor, who exacted 20 cents. The court held that the plaintiff was under no obligation to pay more than local rates because a through passenger; that Wayne, being a village under the jurisdiction of the township board as to all but village affairs, did not, by its ordinance, take its territory out from the provision of the township resolution as to fares, and that the plaintiff had a right to ride entirely through the township of Nankin for 5 cents, and through Canton for 5 cents; hence his tender of 10 cents to Inkster was sufficient.
It will be observed that the case settles the proposition that a passenger riding through two townships may ride *620upon local fares, and may not be required to pay a larger sum, computed upon local rates of 5 cents each in the township and village; also, a through passenger might take advantage of local reductions by purchasing tickets in blocks. It may be said that it does not pass upon the question whether the company might have charged 1\ cents a mile for the entire distance. It is true that we cannot say that the distance traveled in that instance would have amounted to more than 10 cents at 1£ cents a mile, but nothing was said about that rate. The claim was made, however, that the defendant had authority to charge 2 cents a mile to through passengers. This was emphatically negatived by the holding upon both branches of the case, which clearly establishes the proposition that a through passenger, so called, may ride through each township for 5 cents, or upon tickets sold at a lower price, regardless of a general mileage rate. Applying this doctrine to the present case, the plaintiff was entitled to ride through the township of Ypsilanti for 10 cents, and through Van Burén, Canton, and Nankin (including the village of Wayne) for 5 cents each. To this should, perhaps, be added 5 cents for his ride through the city of Ypsilanti, for, being a city, it may be contended that it is not affected by the action of the township of Ypsilanti. This would make a total local rate of 30 cents; just the amount charged.
There is another question in the case. It is contended that the provision of the village of Wayne, which was apparently the only one to limit outside travel to H cents a mile, has the effect to preclude a charge of over that rate upon any portion of its line, except as modified by the authority to charge 5 cents for any ride, no matter how short. We have seen that the defendant charges but 20 cents for tickets to cover this distance, but it claims the right to charge local rates where tickets are not bought, and also that only the inhabitants of Wayne are entitled to such fares. It is urged that a conductor has no means of knowing whether a passenger lives in Wayne, and is, *621therefore, entitled to such a rate, unless he has a ticket. If the village of Wayne had authority to make a contract with the defendant (which does not seem to be questioned, and which, for the purposes of this case, we take to be conceded), we know of no reason why it might not contract for a cent and a half rate the entire length of its line, and, if it did so, any member of the public might claim the benefit of that rate. See Rice v. Detroit, Ypsilanti & Ann Arbor Railway, 122 Mich. 677 (81 N. W. 927, 48 L. R. A. 84).
We think the plaintiff was entitled to recover, and the judgment is affirmed.
The other Justices concurred.